DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/02/2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 are in conflict with claim 1 and are confusing. Claim 1 recites a method of forming a doll by assembling various parts. However, claims 5-7 then go on to recite “providing a non-poseable doll” when a poseable doll has already been formed by the method of claim 1. It is unclear if this is intended to be an alternate method of forming the doll of claim 1 or a different method altogether with a different doll. If these claims are intended to form a different doll, it is unclear why they depend from claim 1 which does not appear to have any connection with claims 5-7. The language of claims 5-7 does not appear to make sense with the language of claim 1 and the dependency of these claims on claim 1 also does not appear to make sense, lacks proper antecedent basis, and is confusing. Further, claim 7 recites “the non-poseable doll,” which lacks antecedent basis. It is unclear if claim 7 was intended to depend from claim 5 or not. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smalley (US Patent No. 2,535,818) in view of Goldfarb et al. (US Patent No. 3,977,121) and further in view of Wong (US Patent No. 7,172,721).
In Reference to Claims 1, 3, and 4
 	Smalley teaches (Claim 1) A method of forming a poseable doll, comprising: arranging stuffing (column 2 lines 1-31, fig’s 2, 3, 4, and 6, stuffing not separately labeled) and strands of bendable wire (items 15, 20, 25, fig’s 2, 3, 4, and 6) within confines of a cloth-body (items 2, 3, and 10, fig’s 1 and 2), the cloth-body including a body portion with limbs extending outward from the body portion (fig’s 6 and 9), the limbs including a pair of arms (items 10, fig’s 2, 6, and 9) and a pair of legs (items 2, fig’s 1, 6, and 9) that all terminate away from the body portion at respective distal end regions (fig. 9), the strands of bendable wire including a single strand that extends fully into both of the arms and across the body portion (item 15, fig’s 3, 6, and 9), the single strand having curled ends within the respective distal end regions of the arms (items 16, fig. 3), the strands of bendable wire further including at least one further strand that extends from the at least one of the legs and through the body portion and out of the cloth-body (an item 20 and item 25, fig. 6) to terminate into a further curled end (item 26, fig. 6), the further strand having at least one curled end within the respective distal end region of the at least one of the legs (items 21, fig. 6); [] having a head and a neck contiguous with each other (item 5 and neck portion connecting to item 3, fig’s 1 and 6), the neck having an open underside (fig. 6), the further curled end of the at least one further strand being within confines of the head (fig. 6, item 26 in item 5), [];
(Claim 3) wherein the at least one further strand fully extends into both of the legs and has a bend within the head, the at least one further strand having an additional curled end that is within the respective distal end region of a remaining one of the legs (the other item 20 and 25, fig. 6);
(Claim 4) wherein the arranging of the strands of bendable wire is carried out to cross the single strand and one of the at least one further strand with each other without wrapping around each other and without connecting to each other (fig. 7, strands 15/20/25 are separate and cross without wrapping around each other).
	Smalley fails to teach the feature of a thermoplastic head and the method of attachment of claim 1. 
Goldfarb teaches (Claim 1) and attaching a [head] to the cloth body, the [head] having a head and a neck contiguous (items 28, 34, 36, fig. 1); the attaching taking place by inserting a fastener (item 38, fig. 1) into a fabric loop of the cloth-body that wraps around the neck and then tightening the fastener accordingly to effect securement of the cloth-body to the [head] (“marginal casing portion” of item 12, fig. 1; column 3 lines 20-29). 
Wong teaches the head being (Claim 1) a thermoplastic hollow formation (column 2 lines 3-15).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll of Smalley with the feature of attaching a head with a fastener as taught by the doll of Goldfarb for the purpose of allowing the device to be used with a molded head which is securely attached and held in place as taught by Goldfarb (column 2 lines 8-12, 40-42, and column 3 lines 16-32), providing the device with a more lifelike and realistic head, as well as making the head more secure and the device more reliable and more attractive to the users.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll of Smalley with the feature of a thermoplastic hollow head as taught by the doll of Wong for the purpose of providing a more realistic and lifelike head to the doll as taught by Wong (abstract), making the doll more interesting and attractive to the users. 

In Reference to Claim 2
 	The modified device of Smalley teaches all of claim 1 as discussed above. 
Smalley further teaches (Claim 2) wherein the at least one further strand includes another strand that extends from a remaining one of the legs through the central region and into the head (the other item 20 and item 25, fig. 6) and having two curled ends with one of the two curled ends being within the head (item 26, fig. 6) and remaining one of the two curled ends being within the respective distal end region of the remaining one of the legs (item 21 of other item 20, fig. 6). 
	Smalley fails to teach separate strands running into the head. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided separate leg strands running all the way to the head separately merely as a matter of engineering design choice, since it has been held that making components of a device separate or integral are obvious matters of engineering design choice and is not a patentable advance. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Merely claiming the leg strands as separate strands each extending into the head as opposed to a connected strand that extends into the head would not change the operation of the device and would, therefore, be obvious expedients and not a patentable advance. This is further evidenced by applicant’s disclosure, which shows a single continuous leg strand and separate leg strands both operating in the same manner (See Applicant’s fig’s 15 and 16). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smalley in view of Goldfarb et al. Wong, and further in view of Stitched by Chrystal (NPL submitted 09/10/2021).
In Reference to Claims 5-6
The modified device of Smalley teaches all of claim 1 as discussed above. 
The modified device of Smalley further teaches (Claim 5) further comprising: providing a [] doll (fig. 9) having the thermoplastic head and neck (item 5 and neck, also note thermoplastic taught in Wong above) and the cloth-body that encloses the stuffing (items 2, 3, and 10); positioning the strands of bendable wire to extend fully into all of the arms and legs (items 15, 20, and 25); curling ends of the strands of bendable wire and positioning the curled ends of the strands of the bendable wire within the respective distal end regions (items 16, 21, 26); putting the stuffing material [] into the cloth-body (column 2 lines 1-31).
Smalley fails to teach providing a non-poseable doll and retrofitting it and the removal / detachment steps of claims 5-7. 
Stitched by Chrystal teaches (Claim 5) providing a non-poseable doll (figure on page 6 as filed); and converting the non-poseable doll into a poseable doll through retrofitting by providing access to an interior of the cloth-body [] by cutting stitching at seams in the arms and legs to expose openings where the stitching had been that had been cut (pages 7 and 10 as filed); stitching to close the openings in the arms and legs with thread (pages 9 and 16 as filed).
Smalley further teaches (claims 5 and 6) starting with a cloth body that is empty of any stuffing (fig’s 1 and 2, column 1 lines 45-54), but fails to specifically teach removing stuffing. 
Goldfarb also teaches a separation at the thermoplastic neck and head from the cloth-body [with an] expose[d] opening in the cloth-body where the neck had been attached (Goldfarb fig. 1 and column 2 lines 40-42 and column 3 lines 16-32, prior to assembly; note thermoplastic taught in Wong above), but fails to specifically teach removing the head.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll construction system of Smalley with the feature of retrofitting a non-poseable doll as taught by the doll construction of Stitched by Chrystal for the purpose of allowing a user to apply the posing wire structure to a variety of different dolls, allowing a user to upgrade dolls and make them poseable as taught by Stitched by Chrystal (pages 1-5 as filed) making the system more versatile, and more interesting and attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll construction system of Smalley with the feature of removing the head and removing all stuffing when retrofitting a doll merely as a matter of engineering design choice, since Smalley teaches starting with a doll body empty of all stuffing, since Goldfarb teaches the step of attaching a head, and, since it has been held that selecting of any order of performing process steps is obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Since Smalley teaches starting with a doll body empty of all stuffing, Goldfarb teaches attaching a head, and Stitched by Chrystal teaches retrofitting a doll to add wires by opening up parts of the doll, it would be an obvious reversal of steps to remove the head and all the stuffing before adding the wires and is not a patentable distinction. No new or unexpected results would occur when removing the head and all of the stuffing. Indeed, these steps are taught in Smalley and Goldfarb in the reverse direction of assembly, therefore, merely reversing these assembly steps for disassembly to retrofit a doll is not a patentable advance. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smalley in view of Goldfarb et al. Wong, and further in view of Anderson (US Patent No. 5,516,314).
In Reference to Claims 15 and 16
	The modified device of Smalley teaches all of claim 1 as discussed above. 
	Smalley further teaches (Claim 15) wherein the legs each have respective foot portions (items 37/38, fig. 9).
	Smalley fails to teach the remaining features of claims 15 and 16. 
(Claim 15) further comprising: shoes that are worn by [] respective foot portions (items 15, fig. 1); and self-standing the poseable doll on a surface by positioning the strands of the bendable wire in the legs accordingly and by balancing the self-standing of the poseable doll on the surface with the shoes (fig. 1 and column 1 lines 41-45);
(Claim 16) further comprising: self-standing the poseable doll on a surface by positioning the strands of the bendable wire in the legs accordingly (abstract, fig. 1, and column 1 lines 41-45).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll assembly of Smalley with the feature of shoes and self standing ability as taught by the doll assembly of Anderson for the purpose of allowing the doll to be posed in a wider variety of configurations as taught by Anderson (summary), making the doll assembly more versatile, and more interesting and attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711